                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                       )
                                                )
                               Plaintiff,       )
                                                )
vs.                                             )          No. CR-14-319-C
                                                )
JOEL ARTURO HERNANDEZ,                          )
                                                )
                               Defendant.       )

                                            ORDER

           Defendant pleaded guilty to possession with intent to distribute a controlled

substance and was sentenced to 40 months followed by three years of supervised release.

Defendant commenced his term of supervised release on April 8, 2018, and on February

19, 2020, Defendant submitted a letter requesting early termination of his term of

supervised release.      On that date, the Court directed Plaintiff and the United States

Probation Office to respond to Defendant’s request. The Probation Office responded on

March 6, 2020, stating no objection to early termination. Plaintiff has responded and

noted no objection.

          18 U.S.C. § 3583(e)(1) governs Defendant’s request. In pertinent part that statute

states:

          The court may, after considering the factors set forth in section 3553(a)(1),
          (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)–

                 (1) terminate a term of supervised release and discharge the defendant
                 released at any time after the expiration of one year of supervised
                 release, pursuant to the provisions of the Federal Rules of Criminal
                 Procedure relating to the modification of probation, if it is satisfied
              that such action is warranted by the conduct of the defendant released
              and the interest of justice . . . .

As noted in the response from the Probation Office, Defendant has been compliant with all

requirements of his supervised release. Indeed, it is apparent that Defendant has made

great strides since his release from incarceration. He has maintained steady employment

and has been promoted to a position of great responsibility by his employer. Defendant

outlines his goals of purchasing a home and reconnecting with family.

       The Court finds Defendant’s conduct since his release commendable. It is, of

course, always encouraging when a person has made a positive turn in his life.

Accordingly, after considering the above factors, the Court finds that early termination is

warranted at this time. As noted above, the period of supervised release must extend for

at least one year. As Defendant began his term in April of 2018, he has satisfied that

requirement. Accordingly, Defendant’s supervised release is terminated as of the date of

this Order.

       For the reasons set forth herein, Defendant’s request to terminate his supervised

release early (Dkt. No. 175) is GRANTED. Accordingly, Defendant’s supervised release

is terminated as of the date of this Order.

       IT IS SO ORDERED this 12th day of March, 2020.




                                              2
